Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of claims 29-32 in the reply filed on November 23, 2020 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of U.S. Patent No. 9,579,767. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent fully encompass the scope of the present invention.
Regarding claim 29: See claim 12 where it is recited that a computer program product for generating reference (library spectra) tangible encoded in a non-transitory computer readable medium comprising instructions for causing a processor (computer) to receive from an in-situ monitoring system, storing the spectra as reference (library spectra), associate spectra with reference spectra (best matching library), determine the target index value, and detect the endpoint (trigger). See also claim 14 of the patent which further discusses the matching of spectra.
Regarding claim 30:	According to claim 12 of the patent, each of the library spectra (reference) has an associated value (number of platen rotations).


Regarding claim 32:	The combination of claims 14 and 15 read on this claim see discussion of projected time (trace) and linear function. 

Claims 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. 10,562,148. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent fully encompass the scope of the present invention.
Regarding claim 29: See claim 12 where it is recited that a computer program product for generating reference (library spectra) tangible encoded in a non-transitory computer readable medium comprising instructions for causing a processor (computer) to receive from an in-situ monitoring system, storing the spectra as reference (library spectra), associate spectra with reference spectra (best matching library), determine the target index value, and detect the endpoint (trigger). See also claim 14 of the patent which further discusses the matching of spectra.
Regarding claim 30:	According to claim 12 of the patent, each of the library spectra (reference) has an associated value (number of platen rotations).
Regarding claim 31:	See claim 14 where the step of fitting a linear function to the sequence of index values reads on smoothing of data.



Claims 29-32are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. 7,500,901. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent fully encompass the scope of the present invention.
Regarding claim 29: See claim 1 where it is recited that a computer program product for generating reference (library spectra) tangible encoded in a non-transitory computer readable medium comprising instructions for causing a processor (computer) to receive from an in-situ monitoring system, storing the spectra as reference (library spectra), associate spectra with reference spectra (best matching library), determine the target index value, and detect the endpoint (trigger), see claim 13. The patent further discusses the matching of spectra (evaluate property of the substrate based on the modified measurement data).
Regarding claim 30:	According to claims 1 and 2 of the patent, each of the library spectra (reference) has an associated value (property of the substrate) such as the eddy current in the substrate.
Regarding claims 31 and 32:	See claims 4, 5, and 14 where the step of compensating for local sensitivity reads on smoothing of data, where the trace is interpreted as the projected value and using the comparison with reference data to modify parameters.

Claims 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. 9,117,751. Although the claims at issue are not identical, 
Regarding claim 29: See claims 1 and 8 where it is recited that a computer program product for generating reference (library spectra) tangible encoded in a non-transitory computer readable medium comprising instructions for causing a processor (computer) to receive from an in-situ monitoring system, storing the spectra as reference (library spectra), associate spectra with reference spectra (best matching library), determine the target index value, and detect the endpoint (trigger). See also claim 2 of the patent which further discusses the matching of spectra.
Regarding claim 30:	According to claim 3 of the patent, each of the library spectra (reference) has an associated value (number of platen rotations).
Regarding claim 31:	See claims 4 and 8 -13where the step of fitting a linear function (discussion of normalizing spectrum) to the sequence of index values reads on smoothing of data.
Regarding claim 32:	The combination of claim 3 read on this claim see discussion of projected time (trace) and linear function. 

Claims 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-32 of U.S. 7,764,377. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent fully encompass the scope of the present invention.
Regarding claim 29: See claims 20 and 31 where it is recited that a computer program product for generating library spectra tangible encoded in a non-transitory computer readable medium comprising instructions for processor (computer) to receive from an in-situ monitoring system, 
Regarding claim 30:	According to claim 22 of the patent, each of the library spectra (reference) has an associated value (number of platen rotations).
Regarding claim 31:	See claim 27 and the step of fitting a linear function (discussion of normalizing spectrum) to the sequence of index values reads on smoothing of data.
Regarding claim 32:	Claims 20-32 read on this claim see discussion of trace and linear function (discussion of slope in claims 25 and 31). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716